Exhibit 10.2


Covenant Transportation Group, Inc.
2009 Voluntary Incentive Opportunity


The Compensation Committee of the Board of Directors annually reviews and
considers increases in the base salaries of our Chief Executive Officer, Chief
Financial Officer, and our three other must highly compensated executive
officers (collectively, the "Named Executive Officers").  Messrs. David Parker
and Joey Hogan voluntarily elected to reduce their 2009 base salaries from
$535,500 to $492,660 and from $275,000 to $253,000, respectively, with such
salary reductions becoming effective as of the first pay period in January
2009.  In March of 2009, in conjunction with the 2009 Voluntary Incentive
Opportunity (as defined below), Messrs. Richard Cribbs, Tony Smith, and Jim
Brower voluntarily elected to reduce their 2009 base salaries from $175,000 to
$168,437; from $250,000 to $231,250; and from $200,000 to $192,500,
respectively.  Additionally, Messrs. Parker and Hogan elected to further reduce
their 2009 base salaries, from $492,660 to $484,627 and from $253,000 to
$248,875, respectively.  The March 2009 voluntary salary reductions became
effective as of the first pay period in April of 2009.  As set forth below, the
stockholders of the Company are being asked to approve the Amendment to the
Incentive Plan at the 2009 Annual Meeting, which shall have the effect of making
additional shares available for the grant of awards under the Incentive Plan
from and after the effective date of the Amendment.  Such approval of the
Amendment is necessary to effectuate the grant of shares of restricted Class A
common stock to Messrs. Cribbs, Smith, and Brower under the 2009 Voluntary
Incentive Opportunity, and accordingly, maintain the reduced 2009 cash base
salaries for such Named Executive Officers discussed herein.  Based on the Named
Executive Officers' voluntary election to reduce their 2009 base salaries, the
Compensation Committee did not consider any increases in the base salaries of
our Named Executive Officers for 2009.


In March 2009, after considering (i) certain of our goals, including our desire
to control costs and conserve cash, (ii) discussions with and the
recommendations of Messrs. Parker and Hogan, and (iii) our compensation
philosophy and the guidelines described above, the Compensation Committee
approved a plan under which individuals that voluntarily forfeited a portion of
their 2009 base salary (up to ten percent (10%)) would receive, in exchange for
such forfeiture, a special grant of restricted shares of our Class A common
stock equal to (y) the amount of 2009 base salary voluntarily forfeited by such
individuals divided by (z) the closing price of our Class A common stock two
full trading days following release of our first quarter 2009 earnings (the
"2009 Voluntary Incentive Opportunity").  Pursuant to the 2009 Voluntary
Incentive Opportunity, each individual electing to participate was required to
make such election by March 31, 2009.  As of March 31, 2009, all of the Named
Executive Officers had elected to participate in the 2009 Voluntary Incentive
Opportunity for a period of one year (the "Incentive Period") from April 1,
2009, through March 31, 2010; provided, that the Incentive Period is January 1,
2009, through December 31, 2009, for Messrs. Parker and Hogan, who each, as
discussed above, voluntarily reduced their 2009 base salaries effective as of
the first pay period in January 2009. At the expiration of the applicable
Incentive Period, each Named Executive Officer's salary will revert back to his
original 2009 base salary.


Except as explained herein with respect to Messrs. Parker and Hogan, the awards
granted to the Named Executive Officers under the 2009 Voluntary Incentive
Opportunity were contingent upon approval by our stockholders of an amendment to
the 2006 Omnibus Incentive Plan.  The amendment was approved and, accordingly,
this contingency has been removed.


The restricted shares granted to each Named Executive Officer as part of the
2009 Voluntarily Incentive Opportunity will vest in one-third increments when
and to the extent our Class A common stock trades at or above $4.00, $6.00, and
$8.00 for thirty consecutive trading days during the period beginning January 1,
2010, and ending on December 31, 2011.  Any restricted shares granted as part of
an award under the 2009 Voluntary Incentive Opportunity that have not vested as
of December 31, 2011, will automatically be forfeited without any obligation of
ours to pay any amount to the Named Executive Officers for such unvested shares,
to return any forfeited 2009 base salary of the Named Executive Officers, or to
make any other payment or award whatsoever.  The Compensation Committee believes
that the 2009 Voluntary Incentive Opportunity will assist us in reducing costs
and conserving cash, while at the same time creating an incentive for the Named
Executive Officers to maximize stockholder value.
 
Back to Form 10-Q [form10q.htm]